DETAILED ACTION

Supplemental Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After a careful review of the allowance issued on December 31, 2019, the examiner mistakenly indicated that Qin et al. (US 2014/0031502 A1, issued January 30, 2014) was not eligible as prior art for the instant application because of the common inventors and assignee. Therefore, the examiner issues this supplemental notice of allowance to provide a reason for the allowance.

Allowable Subject Matter
3.	Claims 1-15 have been allowed. 
4.	The following is an examiner’s statement of reasons for allowance:
As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of Qin et al. (US 2014/0031502 A1) to render the present invention anticipated or obvious to one of ordinary skill in the art. Although Qin et al. disclose polybutadiene compositions comprising the amount of cis-, trans-, and vinyl- contents as claimed, there is inadequate teaching in Qin et al. to teach the enthalpy of melting of 5 to 25 J/g oC as claimed. Regarding the claimed enthalpy of melting of 5 to 25 J/g oC, evidently applicant’s specification (page 15-16, example 1 and comparative example 3) clearly discloses that compositions comprising same % of cis- content, and peak molecular weight (Mp) do not inherently possess the same enthalpy of melting of 5 to 25 J/g oC.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexa Neckel can be reached on 571-272-1446.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
April 2, 2021